DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-05-00228-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


RODNEY GRAY,                                                §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





            MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and the motion is signed by Appellant
and his counsel.  No decision having been delivered by this Court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered August 3, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








(DO NOT PUBLISH)